 

— a RECEIVED
ENTERED ____ SERVED ON

COUNSEL/PARTIES OF RECORD
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring eo *”

  

 

UNITED STATES DISTRICT COURT oct 31 2019

 

 

 

 

 

 

 

 

for the
District of Nevada CLERK US DISTRICT COURT
DISTRICT OF NEVADA v
. . BY: DEPU
United States of America ) LL
Vv. ) Case No. 2:19-mj-00833-DJA
ZULEMA SERBERA Charging District: Southern District of Florida
Defendant ) Charging District’s Case No. 1:19-cr-20590-RNS

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

Place: US Marshal’s Office Courtroom No.: n/a
400 N. Miami Ave., 6 Floor
Miami, FL 33128 Date and Time: 11/4/2019 by 11:30 a.m.

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

se pala’ ca

_ DANIEL J. ALBREGTS, United States Magistrate Judge

Printed name and title

Judge ‘s signature

 
